COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Annunziata
Argued at Richmond, Virginia


SEAN RODERIC BELL
                                      MEMORANDUM OPINION * BY
v.   Record No. 2792-96-2           JUDGE ROSEMARIE ANNUNZIATA
                                         FEBRUARY 3, 1998
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    James B. Wilkinson, Judge
          John F. McGarvey for appellant.

          Pamela A. Rumpz, Assistant Attorney General
          (Richard Cullen, Attorney General; Monica S.
          McElyea, Assistant Attorney General, on
          brief), for appellee.



     Sean Roderic Bell (appellant) appeals his conviction for

possession of cocaine with intent to distribute and trespassing

on the basis that the trial court erroneously denied his motion

to suppress evidence seized by the police in a search of

appellant's person.

     On March 14, 1996, Richmond police officers, including

Officer John O'Connor, approached the Pinebrook Village apartment

complex, an area marked "no trespassing."   Officer O'Connor knew

that appellant's grandmother lived in the complex and had warned

appellant repeatedly that he was trespassing if he was not

visiting his grandmother in or near her apartment.   Officer

O'Connor saw appellant "a long distance from" the building where

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
appellant's grandmother lived.

     Officer O'Connor approached a group of people near open

containers of alcohol, including appellant, and asked appellant

what he was doing at the complex.    Appellant answered that he was

visiting a friend.   However, upon further inquiry, Officer

O'Connor determined that appellant's friend was not a resident of

the complex; the single resident of the complex in the group

denied that appellant was visiting her.
     Officer O'Connor arrested appellant for trespassing and, as

he placed appellant in handcuffs, he felt a chunk in the sleeve

of appellant's sweatshirt.   Officer O'Connor discovered several

plastic bags containing what turned out to be cocaine, as well as

a pager and over $400 in cash, in appellant's sleeve, pockets,

and sweatpants.

     On cross-examination at the suppression hearing, Officer

O'Connor testified that either he or another officer patted down

appellant and that appellant was not free to leave during the

questioning.   A witness for the defense testified that she was

standing near appellant when she saw Officer O'Connor grab

appellant's arm, pat him down, and continue to hold his arm while

speaking to him.

     The trial court ruled that the police had probable cause to

arrest and search appellant.   Appellant was convicted of

possession of cocaine with intent to distribute and trespassing,

and was sentenced to twelve years imprisonment, nine years three




                                 2
months suspended, on the cocaine charge.    The court suspended the

imposition of sentence on the trespassing charge.

     Appellant contends that he was seized by Officer O'Connor

without the reasonable articulable suspicion required by Terry v.

Ohio, 392 U.S. 1 (1968).   We disagree and affirm.

     Appellant bears the burden of demonstrating that the trial

court's denial of his motion to suppress, "'when the evidence is

considered most favorably to the Commonwealth, constituted

reversible error.'"   McGee v. Commonwealth, 25 Va. App. 193, 197,

487 S.E.2d 259, 261 (1997) (en banc) (quoting Fore v.

Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731 (1980)).

We review "'[u]ltimate questions of reasonable suspicion and

probable cause to make a warrantless search' . . . de novo on

appeal," but "we are bound by the trial court's findings of

historical fact unless 'plainly wrong' or without evidence to

support them."   Id. at 198, 487 S.E.2d at 261 (quoting Ornelas v.

United States, __ U.S. __, __, 116 S. Ct. 1657, 1659 (1996)).

     Viewing the evidence in the light most favorable to the

Commonwealth, O'Connor's only interaction with appellant prior to

arresting him was to ask him what he was doing in the complex.

Questioning by a police officer, without more, does not implicate

the Fourth Amendment "'as long as the citizen [being questioned]

voluntarily cooperates with the police.'"    Payne v. Commonwealth,

14 Va. App. 86, 88, 414 S.E.2d 869, 870 (1992) (quoting United
States v. Wilson, 953 F.2d 116, 121 (4th Cir. 1991)).    O'Connor's




                                 3
other questions were directed to individuals other than

appellant. 1

     O'Connor's arrest of appellant required probable cause to

satisfy the Fourth Amendment.   See, e.g., McGee, 25 Va. App. at

198, 487 S.E.2d at 261 (citing United States v. Sokolow, 490 U.S.

1, 7 (1939)).   We find this constitutional standard has been met

in this case.   Officer O'Connor knew that appellant had a history

of loitering in the posted "no trespassing" complex and had

warned him several times about trespassing.   Officer O'Connor

also knew where appellant's grandmother lived in the complex and

knew that appellant was not near the building in which his

grandmother lived.   Officer O'Connor properly questioned

appellant briefly to determine if he was in fact trespassing.    In

the course of his questioning, Officer O'Connor learned that the

person whom appellant claimed to be visiting was not a resident

of the posted "no trespassing" apartment complex and that the
     1
      Assuming that O'Connor's questioning of appellant rose to
the level of a seizure, the seizure was justified by reasonable
articulable suspicion. "'[I]f there are articulable facts
supporting a reasonable suspicion that a person has committed a
criminal offense, that person may be stopped in order to identify
him, to question him briefly, or to detain him briefly, while
attempting to obtain additional information.'" DePriest v.
Commonwealth, 4 Va. App. 577, 585, 359 S.E.2d 540, 544 (1987)
(quoting Hayes v. Florida, 470 U.S. 811, 816 (1985)). Officer
O'Connor had articulable facts supporting a reasonable suspicion
that appellant was trespassing in the apartment complex, as
described below. Furthermore, the challenged evidence was seized
pursuant to a search incident to an arrest supported by probable
cause, rendering moot the question of whether the brief detention
for questioning was supported by reasonable suspicion. White v.
Commonwealth, 24 Va. App. 234, 239, 481 S.E.2d 486, 488 (1997),
reh'g en banc granted, April 1, 1997.




                                 4
only resident of the complex denied appellant was visiting her.

Appellant, therefore, had no ostensibly lawful claim to be in the

apartment complex.   Because appellant committed the crime of

trespassing in his presence, Officer O'Connor had the authority

to arrest him under Code § 19.2-81.

     "[A]n arresting officer may, without a warrant, search a

person validly arrested."   Michigan v. DiFillippo, 443 U.S. 31,

35 (1979); see also, e.g., Farmer v. Commonwealth, 21 Va. App.

111, 115, 462 S.E.2d 564, 566 (1995) ("[S]earches conducted

incident to a lawful arrest are exempt from the warrant

requirement.").   Officer O'Connor discovered the challenged

evidence during the arrest and incident search of appellant for

trespassing.
     Therefore, we find that the search of appellant and the

seizure of appellant's contraband were reasonable under the

meaning of the Fourth Amendment.       See Jordan v. Commonwealth, 207

Va. 591, 596, 151 S.E.2d 390, 394 (1966) (holding that a search

incident to an arrest for trespassing was constitutional).
                                                            Affirmed.




                                   5